Exhibit 10.2

 

Amendment to the Stockholders Agreement

 

This Amendment (this “Amendment”) is entered into by and among Activision
Blizzard, Inc., a Delaware corporation (the “Company”), ASAC II LP, an exempted
limited partnership organized under the laws of the Cayman Islands (the
“Stockholder”), Robert A. Kotick and Brian G. Kelly, and amends that certain
Stockholders Agreement (the “Stockholders Agreement”), dated as of October 11,
2013, by and among the Company, the Stockholder and, for the limited purposes
set forth in Section 3.01(c) and Section 3.07 thereof, Messrs. Kotick and Kelly.

 

RECITALS:

 

WHEREAS, pursuant to Section 2.3 of the stipulation and compromise of settlement
dated as of December 19, 2014 with respect to the matter styled In re:
Activision Blizzard, Inc. Stockholder Litigation filed in the Court of Chancery
of the State of Delaware, Consolidated C.A. No. 8885-VCL, the Company, the
Stockholder and Messrs. Kotick and Kelly desire to amend the Stockholders
Agreement as set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual agreements and promises set forth
in this document, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.  Amendment of Stockholders Agreement.  Section 3.07 of the
Stockholders Agreement is hereby amended in its entirety to read as follows:

 

“With respect to any matter submitted for a vote of the Company’s stockholders
at any time when the Stockholder Percentage Interest is in excess of 19.9
percent, Mr. Kotick and Mr. Kelly shall vote any shares of Common Stock over
which they have beneficial ownership and the ability to direct voting in excess
of such Stockholder Percentage Interest, other than the Shares, on each such
matter either (a) in a manner proportionally consistent with the vote of the
shares of Common Stock not owned by Stockholder, Mr. Kotick or Mr. Kelly or
(b) in accordance with the recommendation, if any, of a majority of the
Unaffiliated Directors.”

 

Section 2.                                           General.  This Amendment
shall be effective as of the date signed by all parties hereto.  Except as
specifically set forth herein, the Stockholders Agreement shall remain
unmodified and in full force and effect.  If the terms of the Stockholders
Agreement are contradictory to, or inconsistent with, the term of this
Amendment, then the term of this Amendment shall in all events control.

 

1

--------------------------------------------------------------------------------


 

This Amendment is hereby agreed to and accepted by:

 

Company

 

Stockholder

ACTIVISION BLIZZARD, INC.

 

ASAC II LP

 

 

 

 

 

 

By:

/s/ Chris B. Walther

 

By:

/s/ BK

Name: Chris B. Walther

 

Name: Brian G. Kelly

Title: Chief Legal Officer

 

Title: Manager

 

 

 

Date:

May 27, 2015

 

Date:

May 27, 2015

 

 

 

 

 

 

Stockholder

 

Stockholder

ROBERT A. KOTICK

 

BRIAN G. KELLY

 

 

 

/s/ Robert A. Kotick

 

/s BK

 

 

 

Date:

May 28, 2015

 

Date:

May 27, 2015

 

2

--------------------------------------------------------------------------------